DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-36, 41, 42, in the reply filed on 09/21/2022 is acknowledged.
Claims 37, 38, 45, 52-56, 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Election of species of SEQ ID NOs: 1812-1821 is acknowledged.

Claim Objections
Claims 6, 13, 14-16, 29 objected to because of the following informalities:  it is suggested for clarity to add full names of compounds described by abbreviations such as “scpBNA”, “mA”, “(2s)T”, etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24 contain reference to a gene or protein sequence by a database accession number. Identification of a gene or protein by accession number renders the claims indefinite because database records identified by such numbers change as new information is added. It is unknown whether a record identified by accession number will remain constant through the term of a patent and thus the metes and bounds of the claim cannot be determined. This rejection may be overcome by providing a new formal sequence listing in compliance with the provisions of 37 CFR 1.821-1825 containing the sequences that were present in these records at the time of filing and incorporating the appropriate
sequence identifier into the claim.

Claims 25, 26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 56 contain limitations that refer to one or more tables.
MPEP 2173.05(s) states in part:
Where possible, claims are to be complete in themselves. Incorporation by reference to a
specific figure or table is permitted only in exceptional circumstances where there is no
practical way to define the invention in words and where it is more concise to incorporate by
reference than duplicating a drawing or table into the claim.

In the instant case, Tables 1 and 2 are referred to for the purpose of claiming oligonucleotides and polynucleotides, which can be easily incorporated into the claims by sequence identifiers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12, 13, 17-26, 35-36, 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crooke et al (US 2005/0100885, May 2005).
Concerning claims 1-5, 7, 17, 20-26, 35-36 Crooke et al disclose antisense oligonucleotide targeting SARS-CoV virus (see paragraph [0453], Example 18), including oligonucleotide of SEQ ID NO: 12104 (see sequence listing), which is 20 nucleotides long, with first 17 nucleotides identical to instant SEQ ID NO: 1812. Such oligonucleotide can be chimeric with 2’-substituted wing nucleotides and internal region of deoxynucleotides, fully phosphorothioated, also called gapmers (see paragraphs [0206, 0216, 0330, 0331]), comprising 5 nucleotides in each wing and 10 nucleotides in the internal region, 5-10-5 (5 nucleotides long “wings” with 10 nucleotide “gap” in the middle). According to instant disclosure instant SEQ ID NO: 1812 is complementary to GenBank Accession NC_045512.2, which is in Table 2, therefore SEQ ID NO: 12104 is at least 85% complementary to it as well. According to instant disclosure SARS-CoV is a β-coronavirus (see paragraph [0006] of instant disclosure). Concerning claim 6 Crooke et al disclose modification with LNA nucleotides (see paragraph [0140]). Concerning claim 12 Crooke et al disclose that oligonucleotides can be conjugated to other moieties (see paragraph [0199]). Concerning claim 13 Crooke et al disclose that oligonucleotides can comprise 2-thio thymine, (2s)T (see paragraph [0189]). Concerning claims 18-19 instant specification teaches that oligonucleotides disclosed target non-structural proteins 8-15 (see paragraph [0133] of instant specification), therefore SEQ ID NO: 12104 targets one of such proteins as well. Concerning claims 41-42 Crooke et al teach pharmaceutical compositions comprising antisense oligonucleotides and pharmaceutically acceptable carriers (see paragraph [0233]), which can be administered by inhalation (see paragraph [0236]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-36, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crooke et al, above, and in further view of Swayze et al (US 2011/0112170, May 2011), Horiba et al (The Journal of Organic Chemistry, 2016, 81: 11000-11008, cited from IDS), Javanbakht et al (WO 2015/173208, November 2015).
Teachings of Crooke et al are discussed above.
Crooke et al do not teach 3-10-3, 4-10-4, 5-10-3 gapmers, scpBNA in the “wing”, connection to conjugation moiety through mA or mU, modified nucleotide in position 3 of the “gap” such as 2-thiothymine or 2’-fluoro-deoxynucleotide.
Swayze et al teach gapmers with modified nucleotides in the “gap” (see paragraph [0023]). Swayze et al teach that inclusion of BNA-modified nucleotides or 5-methyl cytosine-modified nucleotide increases affinity to a target nucleic acid (see paragraphs [0180, 0247]).
Horiba et al teach that inclusion of scpBNA nucleotide into antisense oligonucleotides increases its affinity to target RNA comparable to LNAs (see Abstract).
Javanbakht et al teach designing gapmers targeting viral genomes (see Abstract), including structures 3-10-3 (see lines 2-5 on page 59) and other variations with 3-5 nucleotides long wings (see lines 10-14 on page 60). Javanbakht et al gives examples of gapmers with modified nucleotide in position 3 of the “gap”: see SEQ ID NO: 336 on page 120. Javanbakht et al teach that gapmer can be conjugated to other compounds through a linker (see lines 25-30 on page 20), such linker can be nucleotide (see lines 5-15 on page 23). Javanbakht et al teach modified nucleotides such as 2-thiothymine (see lines 3-7 on page 34) or 2’-fluoro-deoxynucleotide (see Figure 5).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further modify antisense oligonucleotide taught by Crooke et al with modifications taught by Swayze et al, Horiba et al and Javanbakht et al, arriving at instant invention. One of the ordinary skill in the art would be motivated to do so, because Swayze et al and Horiba et al teach specific modified nucleotides, which increase affinity to target RNA, similar to LNA nucleotides taught by Crooke et al. Further Javanbakht et al provides examples of varying gapmers which include modified nucleotides in the gap, such modifications also suggested by Swayze et al, motivating to include such nucleotides in the gap of the oligonucleotide taught by Crooke et al. Javanbakht et al also suggests conjugation of the oligonucleotide to another moiety using nucleotide, providing motivation to conjugate the oligonucleotide taught by Crooke et al using a nucleotide.

Improper Markush Rejection
Claims 20-21 and 31 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 681 F.2d 716, 121-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.

The members of the improper Markush grouping do not share a substantial feature
and/or a common use that flows from the substantial structural feature for the following
reasons:
1. ASOs of SEQ ID NOs: 1-5534 do not share any common structural feature:
they target different regions of coronavirus, therefore each has its own structure ;
2. ASOs of SEQ ID NOs: 1-5534 do not share a common use that flows from
substantial structural feature, because they bind different regions of coronavirus.
In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as
a common use that flows from the substantial structural feature, or present a sufficient
showing that the species recited in the alternative of the claims(s) in fact share a substantial
structural feature as well as a common use that flows from the substantial structural feature.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals
and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Amending claims by limiting them to no more than 10 sequences will overcome the
rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635